 


109 HCON 124 IH: Expressing the sense of the Congress regarding the importance of organ, tissue, bone marrow, and blood donation and supporting the goals and ideals of National Donate Life Month.
U.S. House of Representatives
2005-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 124 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2005 
Mr. Holt (for himself and Mr. Miller of Florida) submitted the following concurrent resolution; which was referred to the Committee on Energy and Commerce
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress regarding the importance of organ, tissue, bone marrow, and blood donation and supporting the goals and ideals of National Donate Life Month. 
 
Whereas more than 87,000 individuals await organ transplants at any given moment; 
Whereas another man, woman, or child is added to the national organ transplant waiting list every 20 minutes; 
Whereas an average of over 70 people receive a transplant every day for a total of more than 25,000 each year; 
Whereas despite the progress in recent decades, more than 16 people per day die because of a shortage of donor organs; 
Whereas up to 30,000 people each year are diagnosed with leukemia or other blood diseases and approximately 20,000 will not find a marrow donor match within their family and must rely upon strangers; 
Whereas nearly 32,000 units of blood are used in the United States every day and blood supply reserves are often low since only 5 percent of the population donates blood regularly; 
Whereas one donor can save or enhance as many as 50 lives; 
Whereas almost everyone is a potential organ, tissue, bone marrow, or blood donor; 
Whereas transplantation has become an element of mainstream medicine that prolongs and enhances life; 
Whereas President George W. Bush designated April 2003 as the first National Donate Life Month, a time to raise public awareness of the critical need for organ, tissue, marrow, and blood donation; and 
Whereas April 2005 would be an appropriate month to observe a National Donate Life Month: Now, therefore, be it 
 
That the Congress— 
(1)supports the goals and ideas of National Donate Life Month; 
(2)encourages all Americans to learn about the importance of organ, tissue, bone marrow, and blood donation and to discuss such donation with their families and friends; and 
(3)requests that the President issue a proclamation calling on the people of the United States to conduct appropriate ceremonies, activities, and programs to demonstrate support for organ, tissue, bone marrow, and blood donation. 
 
